Citation Nr: 0615822	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for pre-cancerous colon 
polyps.

2.  Entitlement to service connection for bilateral macular 
degeneration.

3.  Entitlement to service connection for ocular migraines. 

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Administrator


INTRODUCTION


The veteran had active duty service from February 1946 to 
July 1947.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in December 2003.  

Further, the initial March 2003 rating decision also denied 
entitlement to service connection for jungle rot of the 
bilateral feet and the veteran's notice of disagreement and 
substantive appeal indicated that he also wished to appeal 
this issue.  However, a subsequent rating decision in April 
2004 granted service connection for onychomycosis, bilateral 
feet, which was previously claimed and adjudicated as jungle 
rot.  Thus, this issue is no longer in appellate status. 

The issues of entitlement to service connection for PTSD and 
for malaria are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pre-cancerous colon polyps were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are pre-cancerous colon polyps related to the veteran's 
service-connected amoebic dysentery with irritable bowel 
syndrome. 

2.  Bilateral macular degeneration was not manifested during 
the veteran's active duty service or for many years 
thereafter.

3.  Ocular migraines were not manifested during the veteran's 
active duty service or for many years thereafter.

4.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service or to any 
injury during service. 


CONCLUSIONS OF LAW

1.  Pre-cancerous colon polyps were not incurred in or 
aggravated by the veteran's active duty service, nor are pre-
cancerous colon polyps proximately due to or the result of 
the veteran's service-connected amoebic dysentery with 
irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Bilateral macular degeneration was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Ocular migraines were not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the January 2003 and September 2003 VCAA letters have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in January 2003 and September 2003 VCAA letters, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board also notes that the January 2003 and September 2003 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
issues of macular degeneration and ocular migraines, the RO 
provided VCAA notice to the veteran in January 2003, which 
was prior to the March 2003 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied with respect to these issues.

With respect to the issues of pre-cancerous colon polyps 
(also at times referred to by the RO as diverticulitis) and 
hypertension, service connection was denied in a March 2003 
rating decision, which was prior to the September 2003 VCAA 
letter being sent to the veteran.  The VCAA letter notified 
the claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the claimant in 
September 2003 was not given prior to the first AOJ 
adjudication of these issues, the notice was provided prior 
to certification of the veteran's claim to the Board in April 
2006.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  The RO sent such a notice to the 
veteran in April 2006.  Thus, the Dingess/Hartman 
requirements have been satisfied.  Again, the timing of the 
notice was not prejudicial to the claimant because it was 
sent to him at the same time the appeal was certified to the 
Board so the claimant still had 90 days to respond and submit 
additional evidence.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records and a VA examination.  The Board notes that 
the RO sent a request for private treatment records to Dr. 
E.D., but was told that the records had been given to the 
veteran; however, it appears that these records were never 
submitted by the veteran to the RO.  Further, in January 
2003, the RO requested additional medical and personnel 
records from the National Personnel Records Center (NPRC).  
However, the NPRC responded that any additional records had 
been destroyed by a fire and could not be reconstructed.  
Regardless, the Board must base its decision on the available 
evidence and the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in February 2003 to 
determine whether his colon polyps were related to his 
service-connected amoebic dysentery.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide this issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  With 
respect to the remaining issues, including direct service 
connection for the veteran's colon polyps, where there is no 
showing of an injury or disease in service or a link between 
the veteran's current disability and his active service, a VA 
medical examination is not necessary.  Thus, the Board finds 
that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, and tropical diseases, such as malaria, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Pre-cancerous Colon Polyps

The veteran is claiming entitlement to service connection for 
pre-cancerous colon polyps, to include as secondary to his 
service-connected amoebic dysentery with irritable bowel 
syndrome.  Service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service hospital records in March 1947 showed that the 
veteran was treated for amoebic dysentery.  However, these 
records are silent with respect to colon polyps.  Further, a 
June 1947 service examination prior to discharge showed that 
the anus and rectum were evaluated as clinically normal.  A 
June 1948 VA examination, one year after discharge, again 
showed that the digestive system, including the rectum, was 
evaluated as clinically normal.  Based on this examination, 
the RO granted service connection for amoebic dysentery in 
June 1948. 

The first post service treatment record concerning colon 
polyps is a December 1998 VA treatment record that indicated 
that the veteran had a history of colon polyps that were 
first diagnosed about 10 years ago, which was approximately 
1989, 42 years after the veteran's discharge from active 
service.  A February 2001 private treatment record from Dr. 
J.H. indicated that a colonoscopy was preformed and a biopsy 
was taken from fragments of an adenomatous polyp and no 
evidence of malignancy was found.

The veteran was afforded a VA examination in February 2003.  
The diagnosis was colorectal adenomatous polyp.  The 
examination report stated that the examiner knew of no 
credible evidence linking dysentery or its treatment to 
colorectal adenomatous polyps.  While the examiner did not 
have access to the veteran's claims file, he accepted the 
veteran's self-reported history and provided his opinion 
based on that history.  There is no indication that the 
history provided by the veteran was inaccurate.  The Board 
finds the failure of the examiner to review the veteran's 
claims file does not lessen the probative value of his 
opinion.  The examiner did not link the currently existing 
polyps to the veteran's active duty service.  

The veteran's brother submitted a statement in May 2003 
indicating that he was a doctor.  He reported that the 
veteran had had problems with constipation and hemorrhoidal 
bleeding beginning in 1949.  He also reported that the 
veteran continued to have problems with constipation and 
rectal pain, even after a hemorrhoidectomy was performed in 
December 1954.  Pre-cancerous polyps were reported to have 
been found by colonoscopy in 1992.  Significantly, the 
veteran's brother did not link any problems with polyps, 
constipation, hemorrhoids or rectal pain to the veteran's 
active duty service. 

In a July 2003 statement, the veteran reported that he had 
problems with constipation from 1948 to 1954 and a 
hemorrhoidectomy.  This statement does not provide competent 
evidence linking polyps to the veteran's active duty service.  
He further reported that pre-cancerous polyps were found in 
1999.  This statement does not provide competent evidence of 
record linking polyps to the veteran's active duty service.  
The veteran is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

There is no further pertinent medical evidence of record.  
Even though it is not clear whether the veteran is seeking 
service connection on a direct basis for his pre-cancerous 
colon polyps, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Based on the medical evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  There is no evidence of pre-cancerous 
colon polyps in service.  The first indication of colon 
polyps based on the veteran's own history occurred many years 
after his active duty service.  Thus, there is no supporting 
evidence of a continuity of pertinent symptomatology since 
service to suggest a direct link to service.  

Moreover, given the VA medical examiner's opinion that there 
is no link between dysentery and its treatment and the 
veteran's colon polyps, and there is no other competent 
evidence of record which links polyps to any incident which 
occurred during the veteran's active duty service, service 
connection for pre-cancerous colon polyps is also not 
warranted on a secondary theory of entitlement.  A 
preponderance of the evidence is against the veteran's claim 
for service connection for pre-cancerous colon polyps on a 
direct and secondary basis.  

II.  Bilateral Macular Degeneration

The veteran is also claiming entitlement to service 
connection for bilateral macular degeneration.  The veteran's 
June 1947 discharge examination indicated that he had no eye 
abnormalities, except for corrected vision.  The June 1948 VA 
examination also did not indicate any eye abnormalities, 
except for corrected vision.  

The veteran claimed in a July 2003 statement that he was 
diagnosed with macular degeneration in 2000.  September 2000 
and September 2001 private treatment records from Dr. K.H. 
indicated that the veteran had age-related macular 
degeneration of both eyes.  In the September 2001 clinical 
record, the veteran reported that he had had episodes where 
he saw black squiggly lines over the past 40 years.  A VA 
clinical record dated in December 1999 indicated that the 
veteran reported problems with wavy lines in the periphery of 
his vision which had been intermittently present for 30 
years.  No diagnosis was made.  VA treatment records from 
December 2000 through December 2002 showed continuing 
treatment for macular degeneration.  There is no other 
pertinent medical evidence of record.  Thus, based on the 
medical evidence of record as well as the veteran's own 
history, the veteran was first diagnosed with macular 
degeneration sometime around September 2000, 53 years after 
the veteran's discharge from service.  

The Board finds that service connection for bilateral macular 
degeneration is not warranted.  There is no evidence of 
macular degeneration while in service.  The veteran's 
discharge examination and subsequent VA examination showed no 
eye abnormalities.  Further, there is no competent medical 
evidence linking macular degeneration to the veteran's 
service.  In fact, private treatment records indicated that 
the veteran's macular degeneration was related to age.  
Moreover, it was 53 years from the date of discharge until 
the veteran's macular degeneration was diagnosed so there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral macular degeneration.  

The veteran's November 2002 claim asserted that his bilateral 
macular degeneration was related to DDT exposure.  Then in a 
January 2004 statement, the veteran stated that his bilateral 
macular degeneration was related to his service connected 
amoebic dysentery and its treatment while in service.  
Nevertheless, there is no evidence in the record that the 
veteran was exposed to DDT while in service nor is there 
competent medical evidence of record indicating that 
bilateral macular degeneration is related to such exposure.  
Further, there is no competent evidence in the record to 
support the contention that the veteran's bilateral macular 
degeneration is related to his service-connected amoebic 
dysentery.  The only evidence of record which indicates that 
the veteran had bilateral macular degeneration as a result of 
his active duty service is the veteran's own allegations 
which are without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


III.  Ocular Migraines

The veteran is also claiming entitlement to service 
connection for ocular migraines.  The veteran's June 1947 
discharge examination and June 1948 VA examination were 
silent with respect to ocular migraines.  The veteran claimed 
in a July 2003 statement that his ocular migraines started in 
1957.  However, there is no competent medical evidence to 
support this contention.  Nor is there any competent evidence 
of continuity of symptomatology from the alleged eye problem 
in 1957 until many years after the veteran's discharge.  

The first post service treatment record is the September 2001 
private treatment record from Dr. K.H., which was 53 years 
after service.  The record assessed the veteran with ocular 
migraines - visual disturbance.  There is no other pertinent 
medical evidence of record.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for ocular migraines is not 
warranted.  There is no competent evidence of ocular 
migraines while in service.  The veteran's discharge 
examination and subsequent VA examination were silent with 
respect to ocular migraines.  Further, the veteran claimed 
himself that he did not have ocular migraines until 1957, 10 
years after discharge from service.  Further, there is no 
competent medical evidence linking ocular migraines to the 
veteran's service.  Moreover, it was 53 years from the date 
of discharge until the first post service treatment record so 
there is no supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for service connection for ocular 
migraines.  

As detailed above, the veteran also asserted that his ocular 
migraines were related to DDT exposure and his service-
connected amoebic dysentery and its treatment.  Again, there 
is no competent evidence to support these contentions and he 
is not competent to provide evidence of such a causal link.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


IV.  Hypertension

The veteran is also seeking entitlement to service connection 
for hypertension.  The June 1947 discharge examination 
reflected blood pressure of 118 systolic over 80 diastolic 
and did not indicate any abnormality.  Also, the 
cardiovascular system was evaluated as clinically normal.  
Further, the June 1948 VA examination, almost one year after 
discharge, showed blood pressure of 130 over 70 and again did 
not indicate any abnormality.  The cardiovascular system 
again was evaluated as clinically normal.  VA treatment 
records dated from November 1998 to December 2002, showed 
treatment for the veteran's hypertension, but did not appear 
to indicate its actual onset or that this disability was 
related to service.  A February 1999 clinical record included 
a notation based on the veteran's own history that he was 
diagnosed with hypertension at the age of 18, but never 
medicated until 65.  The veteran also reported at the time of 
a February 2004 VA examination that he had high blood 
pressure since he was 18 but when the high blood pressure was 
found while he was in the military, his captain decided to 
change the readings on paper so that the veteran could stay 
in the Army.  However, this history is not supported by the 
contemporaneous medical evidence of record.  Specifically, 
the June 1947 service examination and June 1948 VA 
examination, which did not indicate that the veteran had 
hypertension.  Further, there are no other medical records to 
support the veteran's history.  The Board places greater 
probative value on the report of the June 1947 service 
examination and the June 1948 VA examination over the 
veteran's current allegations of the existence of 
hypertension when he was 18.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  There is no 
other pertinent medical evidence of record with respect to 
the veteran's hypertension.

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for hypertension is not 
warranted.  There is no evidence of hypertension in service 
as demonstrated by the June 1947 service examination.  There 
is no competent medical evidence linking the veteran's 
hypertension to service.  Nor is there any medical evidence 
that the veteran had hypertension within one year of 
discharge from service so the service incurrence of 
hypertension cannot be presumed.  Specifically, the June 1948 
VA examination, which was almost one year after discharge, 
did not show that the veteran suffered from hypertension.  
Further, based on the competent medical evidence of record, 
it appears that it was many years from the date of discharge 
in July 1947 until the veteran was diagnosed with 
hypertension so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for hypertension.  

Conclusion

The Board acknowledges that veteran's statements and 
assertions that the disabilities analyzed above are related 
to his active service.  However, the Board the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claims.  As the preponderance of the evidence 
weighs against the claims, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for pre-cancerous colon 
polyps is not warranted.  The appeal is denied.  

Entitlement to service connection for bilateral macular 
degeneration is not warranted.  The appeal is denied.  

Entitlement to service connection for ocular migraines is not 
warranted.  The appeal is denied.  

Entitlement to service connection for hypertension is not 
warranted.  The appeal is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran had a mental disorder while in service.  His June 
1947 discharge examination showed that the veteran's 
psychiatric health was evaluated as clinically normal.  The 
only other pertinent medical evidence of record is an April 
2000 VA treatment record for evaluation of PTSD.  The 
psychologist reported that most of the veteran's symptoms 
were interpersonal in nature and noted that mental status 
evaluation was normal and there was no evidence of psychosis 
including ideas of reference, flashbacks, delusions, or any 
hallucinations.  However, the Axis I diagnosis was deferred 
and the Axis II diagnosis was rule out obsessive-compulsive 
disorder.  No annotation to this report which includes an 
Axis I diagnosis has been associated with the claims file.  
The Board further notes that the veteran submitted a 
statement in May 2003 concerning stressors that occurred in 
service that caused his PTSD.  No attempt has been made to 
verify the claimed in-service stressors.  The Board notes 
that this statement was somewhat lacking in sufficient detail 
to attempt verification and a review of the veteran's service 
personnel records appears to demonstrate that the veteran did 
not participate in combat.  The Board finds an attempt must 
be made to verify the veteran's claimed stressors.  If any of 
the stressors are verified or if the RO determines that the 
veteran participated in combat, the Board finds the veteran 
should be afforded a VA examination to determine if he has 
PTSD as a result of his active duty service.  

The veteran has also claimed entitlement to service 
connection for malaria.  A VA examination was conducted in 
February 2004.  At that time, the pertinent diagnosis was 
malaria, treated while the veteran was in the Philippines 
with a malaria smear pending.  The results of the malaria 
smear have not been associated with the claims file.  The 
Board finds the results of this testing must be associated 
with the claims file and interpreted by a qualified health 
care professional in order to accurately adjudicate the claim 
of entitlement to service connection for malaria.  



Accordingly, the issues of entitlement to service connection 
for PTSD and for malaria are REMANDED for the following 
action:

1.  The RO should ensure that the result 
of the malaria smear which was conducted 
at the time of the February 2004 VA 
examination is obtained and interpreted 
by a qualified health care professional.  
The results of the testing and the 
interpretation should be associated with 
the claims file.  

2.  The RO should contact the veteran and 
ask that he provide as much descriptive 
information as possible regarding his 
alleged in-service stressors.  
Thereafter, the RO must review the claims 
file and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a verified 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.

4.  If and only if any stressor is 
determined to be verified, and if 
otherwise indicated by the record, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folder must be provided to the 
examiner and review of such should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  Include the 
aforementioned specific determination for 
the VA examiner of the stressor(s) that 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should 
specifically confirm or refute whether 
the veteran meets the diagnostic criteria 
for a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis, and the examiner should fully 
explain why such stressors are considered 
sufficient under the standards of the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  A complete rationale for any 
opinion expressed must be provided. 

5.  Thereafter, the RO should review the 
claims file and determine if service 
connection is warranted for PTSD and/or 
malaria.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


